Per Curiam.
Respondent was admitted to practice by this Court in 1988. She maintains an office in the Town of Liberty, Sullivan County; she also served as Acting Justice of the Liberty Village Court.
By decision dated March 1, 2007, respondent was suspended from practice for six months, which suspension was stayed upon condition that she remit $227 to petitioner for an outstanding stenographer’s bill within 30 days of the date of the decision, file an attorney registration statement with the Office of Court Administration, pay the required registration fee and provide petitioner with proof of compliance within 30 days of the date of the decision, and that she not be the subject of further professional discipline during the suspension period (Matter of Killian, 38 AD3d 994 [2007]).
Respondent now applies for termination of the suspension. Petitioner opposes the application. By determination and order dated January 31, 2008, the Commission on Judicial Conduct accepted respondent’s stipulation wherein she agreed not to defend against the two complaints that alleged that respondent failed to comply with certain judicial reporting and fee requirements and failed to timely cooperate with the Commission’s investigation, and which also cited this Court’s prior suspension as an adverse reflection on her fitness to serve as judge. Respondent also stipulated that she will neither seek nor accept reappointment as Acting Village Justice after the expiration of her current term on April 1, 2008 and that she will neither seek nor accept a judicial office or a position as a judicial hearing officer at any time in the future. Respondent also waived confidentiality with respect to her stipulation.
Under the circumstances presented, in the interest of justice and to preserve the reputation of the bar, we deny respondent’s application without prejudice to renewal in one year from the date of this decision (see Matter of Reul, 45 AD3d 1106 [2007]).
*1364Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that respondent’s application is denied, without prejudice to renewal in one year from the date of this decision; and it is further ordered that the terms and conditions of the stay of respondent’s suspension set forth in this Court’s memorandum and order dated March 1, 2007 shall remain in effect until further order of this Court.